Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of May 19, 2014 and
entered into by and between DWF III GATEWAY, LLC, a Delaware limited liability
company (“Landlord”), and PUMA BIOTECHNOLOGY, INC., a Delaware corporation
(“Tenant”).

R E C I T A L S

Landlord and Tenant are parties to that certain Office Lease dated as of May 16,
2012 (the “Original Lease”), pursuant to which Tenant leases certain office
premises consisting of approximately 9,560 rentable square feet known as Suite
275 (the “Original Premises”) located within that certain office building known
as “701 Gateway”, with an address of 701 Gateway Boulevard, South San Francisco,
California (the “Building”).

Tenant desires to expand the Original Premises by leasing additional space
within the Building containing approximately 7,152 rentable square feet known as
Suite 250 and as more particularly shown on Exhibit A hereto (the “Expansion
Premises”).

Accordingly, Landlord and Tenant now desire to amend the Original Lease to,
among other things, provide for Tenant’s lease of the Expansion Premises, all
upon and subject to the terms, covenants and conditions hereinafter set forth.

A G R E E M E N T

NOW THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. RECITALS

Landlord and Tenant acknowledge and agree the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

 

2. DEFINITIONS

As of the date hereof, unless the context clearly indicates otherwise, all
references to “the Lease” or “this Lease” in the Lease or in this Amendment
shall be deemed to refer to the Original Lease, as amended by this Amendment.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Original Lease unless context clearly indicates otherwise.

 

3. LEASE OF EXPANSION PREMISES

(a) Commencing as of the date (the “Expansion Date”) that is the later to occur
of (i) December 1, 2014, (ii) the Substantial Completion of the Tenant
Improvements, as such terms are defined in Exhibit B hereto, and (iii) the date
that Landlord shall have delivered the Expansion Premises to Tenant vacant and
free of any other possessory rights with the Tenant Improvements Substantially
Complete or the date the foregoing would have occurred but for any Tenant
Delays, all references in the Original Lease to the “Leased Premises” shall be
deemed to refer to both the Original Premises and the Expansion Premises.

 

1



--------------------------------------------------------------------------------

(b) The parties anticipate the Expansion Date to be on or about December 1, 2014
(the “Estimated Expansion Date”), subject to Force Majeure Delays and Tenant
Delays (as such terms are defined in Exhibit B). If, for any reason whatsoever,
Landlord has failed to deliver the Expansion Premises to Tenant by the Estimated
Expansion Date, then this Amendment shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom.

(c) Landlord will allow Tenant to have access to the Expansion Premises for the
fifteen (15) days prior to the Substantial Completion of the Tenant
Improvements. The period of time prior to the Expansion Date during which Tenant
may have early access and use of the Expansion Premises under this Section 3(c)
shall be referred to herein as the “Early Access Period.” Tenant agrees that it
shall not in any way interfere with the progress of the Tenant Improvements by
such access. Should such access prove an impediment to the progress of the
Tenant Improvements, in Landlord’s judgment, then Landlord may demand that
Tenant forthwith vacate the Expansion Premises until such time as the Tenant
Improvements are complete, and Tenant shall immediately comply with this demand.
During the Early Access Period, Tenant shall comply with all terms and
conditions of the Lease, except that no Minimum Monthly Rent shall be payable
for the Expansion Premises during such period. As a condition to entering the
Expansion Premises during the Early Access Period, Tenant shall provide Landlord
with certificates of insurance that Tenant is required to provide Landlord
during the Term of the Lease.

(d) Promptly following the Expansion Date, Landlord and Tenant shall execute an
Expansion Date Memorandum in the form attached hereto as Exhibit C, wherein the
parties shall acknowledge the Expansion Date.

 

4. TERM

The parties acknowledge that the Term of the Original Lease is scheduled to
expire on October 31, 2019 (the “Original Term Expiration Date”).
Notwithstanding the foregoing, Landlord and Tenant agree that the Term is hereby
extended for a period of twenty-four (24) months, such that the Term shall
expire as of October 31, 2021, unless sooner terminated in accordance with the
terms and conditions of the Lease.

 

2



--------------------------------------------------------------------------------

5. MINIMUM MONTHLY RENT

(a) The Minimum Monthly Rent payable for the Original Premises shall continue to
be payable in accordance with the terms of the Original Lease, through the
Original Term Expiration Date. Commencing on the day immediately following the
Original Term Expiration Date, the Minimum Monthly Rent payable for the Original
Premises shall be payable in accordance with the following schedule:

 

Period

   Sq. Ft.      Minimum Monthly Rent  

November 1, 2019 - October 31, 2020

     9,560       $ 35,464.51   

November 1, 2020 - October 31, 2021

     9,560       $ 36,528.45   

(b) In addition to the Minimum Monthly Rent payable for the Original Premises,
effective as of the Expansion Date and continuing thereafter through the
remainder of the Term, Tenant shall pay Minimum Monthly Rent for the Expansion
Premises in accordance with the following schedule:

 

Period (Months)

   Sq. Ft.      Minimum Monthly Rent  

1 - 12

     7,152       $ 22,886.40   

13 - 24

     7,152       $ 23,572.99   

25 - 36

     7,152       $ 24,280.18   

37 - 48

     7,152       $ 25,008.58   

49 - 60

     7,152       $ 25,758.84   

61 - 72

     7,152       $ 26,531.61   

73 - October 31, 2021

     7,152       $ 27,327.56   

Notwithstanding the foregoing, provided that Tenant is not in default (beyond
all applicable notice and cure periods), then Tenant shall be excused from the
obligation of paying the Minimum Monthly Rent (but not any other amounts) due
hereunder for the Expansion Premises for the first five (5) full calendar months
following the Expansion Date, in the aggregate amount of $114,432.00 (the
“Excused Minimum Monthly Rent”). However, should Tenant default (beyond all
applicable notice and cure periods) such that Landlord properly exercises
Landlord’s remedies pursuant to Article 25 of the Original Lease, then the
Excused Minimum Monthly Rent shall no longer be excused and shall become an
obligation of Tenant hereunder, and Landlord shall be entitled to seek recovery
of the Excused Minimum Monthly Rent as part of the damages to which Landlord is
otherwise entitled pursuant to the terms of the Lease.

Landlord shall have the right in its sole and absolute discretion to cancel
Tenant’s right to all or any portion of the Excused Minimum Monthly Rent upon
written notice to Tenant prior to the date Tenant has used or applied all of the
Excused Minimum Monthly Rent, provided that within ten (10) days after delivery
of such notice, Landlord pays Tenant for the exact same amount of the Excused
Minimum Monthly Rent that Landlord elects to cancel (the “Abated Minimum Monthly
Rent Cancellation Payment”). Landlord may only cancel the Excused Minimum
Monthly Rent remaining as of the date of Landlord’s notice to cancel the Excused
Minimum Monthly Rent. Tenant shall make payments of Minimum Monthly Rent in the
amount of $22,886.40 for each month covered by the Abated Minimum Monthly Rent
Cancellation Payment. If Landlord exercises its right to pay the Abated Minimum
Monthly Rent Cancellation Payment as provided above, Landlord shall prepare and
deliver to Tenant an amendment to the Lease reflecting the exercise of such
right by Landlord and Tenant shall execute such amendment within five
(5) business days after request by Landlord.

 

3



--------------------------------------------------------------------------------

6. ADDITIONAL RENT

As to the Expansion Premises only, (i) the Base Year for Base Year Operating
Costs shall be the calendar year 2015, (ii) the Base Year for Base Taxes shall
be the real estate fiscal year 2014/2015, and (iii) Tenant’s Proportionate Share
shall be 4.20%. For the avoidance of doubt, the Base Years and Tenant’s
Proportionate Share as to the Original Premises shall remain unchanged and are
acknowledged to be the calendar year 2012 for Base Year Operating Costs, the
real estate fiscal year 2012/2013 for Base Taxes, and 5.61%, respectively.

 

7. CONDITION OF PREMISES

(a) Tenant acknowledges that it has been, and continues to be, in possession of
the Original Premises, is familiar with the condition of the Original Premises
and continues to occupy the Original Premises in its “as is” condition, with all
faults, without any representation, warranty or improvement by Landlord of any
kind whatsoever, other than as expressly set forth in the Original Lease.

(b) By its execution hereof, Tenant acknowledges that it had the opportunity to
fully inspect the Expansion Premises. Subject to Landlord’s obligations as set
forth in Exhibit B hereto, Tenant accepts the Expansion Premises, subject to the
completion of the Tenant Improvements, as suitable for Tenant’s intended use,
“as is”, and without representation or warranty by Landlord of any kind
whatsoever (other than Landlord’s obligation to complete the Tenant
Improvements). Notwithstanding the foregoing, the representations and warranties
contained in Section 3.6 of the Original Lease are hereby made by Landlord, as
to the Expansion Premises, as of the date of this Amendment.

(c) Neither the Original Premises nor the Expansion Premises has undergone an
inspection by a Certified Access Specialist (CASp). The foregoing statement is
included in this Amendment solely for the purpose of complying with California
Civil Code Section 1938 and shall not in any manner affect Landlord’s and
Tenant’s respective responsibilities for compliance with construction-related
accessibility standards as provided in the Original Lease.

 

8. PARKING

Effective as of the Expansion Date and continuing through the remainder of the
Term, Tenant’s Parking Allocation shall be fifty-four (54) parking spaces.

 

9. SERVICE AND EQUIPMENT

Section 11.11 of the Original Lease is hereby amended by adding the following
additional language to the end of the paragraph: “Without limiting the
generality of the foregoing, in the event Tenant uses utilities at the Leased
Premises in excess of normal office use (as contemplated under the Lease), then
Landlord may cause a separate meter to be installed in or for the Leased
Premises, and the cost of any such meters (including, without limitation, the
cost of any installation and maintenance) shall be paid by Tenant.”

 

4



--------------------------------------------------------------------------------

10. TEMPORARY SPACE

At the request of Tenant, the parties have agreed that Tenant shall lease and
occupy on a temporary basis approximately 6,923 square feet of Rentable Area in
Suite 100 of the Building (the “Temporary Space”), as generally outlined in
Exhibit D attached hereto. Accordingly, Landlord leases to Tenant and Tenant
leases from Landlord the Temporary Space for a term commencing on the date that
Landlord delivers possession of the Temporary Space (the “Temporary Space
Commencement Date”) and expiring on the date which is five (5) business days
following the Expansion Date (the “Temporary Space Term”). Landlord shall
deliver the Temporary Space to Tenant on or before July 1, 2014. If Landlord
fails to deliver the Temporary Space to Tenant on or before July 1, 2014, then
Tenant may terminate this Amendment, in which event this Amendment shall be null
and void and of no force or effect by written notice delivered to Landlord at
any time after July 1, 2014 and prior to the date that the Temporary Space is
delivered to Tenant. The foregoing right to terminate shall be Tenant’s sole
remedy for Landlord’s failure to deliver the Temporary Space to Tenant on or
before July 1, 2014 and Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom. The lease of the Temporary Space shall be subject to
all other terms and provisions of the Lease, except as provided in this
Section 10. During the Temporary Space Term and as applicable to the lease of
the Temporary Space, all references in the Lease to the Leased Premises shall
include the Temporary Space.

(a) Rent and Utility Costs for Temporary Space. During the Temporary Space Term,
Tenant shall pay Minimum Monthly Rent for the Temporary Space in the amount of
$13,846.00. Tenant shall not be obligated to pay Operating Costs, Taxes or
standard building services for the Temporary Space. However, Tenant shall pay
for costs for usage of the HVAC outside of the Climate Control Hours (as defined
in Section 11.1 of the Original Lease) and for any Excess Utility Costs (as
defined in Section 11.11 of the Original Lease) respecting the Temporary Space.
Tenant shall make such payment to Landlord within fifteen (15) days after
request by Landlord each month. Tenant shall be responsible for arranging and
paying for all of its telephone and telecommunication services for the Temporary
Space, subject to Tenant’s right to utilize a portion of Landlord’s Allowance
for such cabling costs as provided in Exhibit B.

(b) Condition of Temporary Space. Tenant shall accept possession of the
Temporary Space in its current “AS IS” condition, without the construction or
installation by Landlord of any improvements, furnishings or equipment of any
kind, without any allowances, credits or free rent and without any
representation or warranty, expressed or implied, by Landlord or any of its
agents concerning the condition or suitability of the Temporary Space. Any work
and allowance including, without limitation, Landlord’s Allowance, to be
performed or provided by Landlord in connection with the Original Premises
and/or the Expansion Premises will not be applicable for the lease of the
Temporary Space (subject to Tenant’s right to utilize a portion of Landlord’s
Allowance for cabling costs as provided in Exhibit B). In addition, during the
Temporary Space Term Tenant shall be entitled to use Landlord’s furniture
located in the Temporary Space as described in Exhibit E hereto (the “Temporary
Space Furniture”). Tenant shall notify Landlord in writing within five
(5) business days after the date of delivery of the Temporary Space to Tenant of
any Temporary Space Furniture listed in Exhibit E that is missing. Landlord
shall not be required to replace any missing Temporary Space Furniture and the
reference to the Temporary Space Furniture shall mean the furniture actually
located in the Temporary Space when the

 

5



--------------------------------------------------------------------------------

Temporary Space is delivered to Tenant. Landlord makes no representation or
warranty whatsoever with respect to the condition of the Temporary Space
Furniture or its suitability for Tenant’s use, and any such use to be on an
“as-is” basis. Tenant shall be responsible for any damage to the Temporary Space
Furniture caused by Tenant or any of its employees, agents or contractors. Such
furniture shall remain the property of Landlord.

(c) No Alterations. Tenant shall not construct any improvements or alterations
in the Temporary Space, except for the installation of telephone and electrical
lines and other minor work, all of which shall be subject to the prior written
consent of Landlord and otherwise in compliance with the requirements of the
Lease for the construction of alterations. The cost to construct any
improvements or alterations by Tenant in the Temporary Space shall be paid by
Tenant.

(d) Surrender of Temporary Space. Tenant shall vacate and surrender possession
of the Temporary Space by the end of the Temporary Space Term, with time being
of the essence, in broom clean condition, with all repairs and maintenance that
would be required for surrender of the Leased Premises completed and with all of
Tenant’s furniture, trade fixtures, equipment and other personal property
removed; provided, however, that the Temporary Space Furniture shall remain in
the Temporary Space. Tenant acknowledges that Landlord is marketing the
Temporary Space for lease by others. In reliance upon Tenant’s agreement to
vacate and surrender possession of the Temporary Space on time, Landlord may
enter into other commitments affecting the Temporary Space and may incur
significant expenses in connection therewith, including, without limitation,
brokerage commissions and fees, legal or other professional fees, the costs of
space planning and the costs of construction of improvements. Tenant
acknowledges that all of said expenses, in addition to all other expenses
incurred and actual and consequential damages suffered by Landlord, shall be
included in measuring Landlord’s damages should Tenant fail to vacate and
surrender possession on time.

(e) Temporary Space Holdover. If Tenant does not vacate and surrender possession
of the Temporary Space by the end of the Temporary Space Term, such hold over
shall be governed by the terms of Section 33.2 of the Original Lease, as the
same relates to the Temporary Space; provided nothing in this Lease shall be
deemed to grant Tenant any right to hold over in the Temporary Space beyond the
end of the Temporary Space Term.

 

11. FURNITURE

(a) Right to Use During the Term. During the Term, Tenant shall have the right,
at no cost to Tenant, to use the furniture and other personal property of
Landlord in the Expansion Premises described on Exhibit F hereto (“Landlord’s
Personal Property”), subject to the terms and conditions contained in this
Section 11. All right, title or interest in Landlord’s Personal Property shall
be in and remain with Landlord and no right, title or interest in Landlord’s
Personal Property shall pass to Tenant other than the right to possess and use
Landlord’s Personal Property during the Term of this Lease.

(b) Tenant’s Obligations. Tenant shall: (i) at its sole expense, repair and
maintain each item of Landlord’s Personal Property in the same condition as when
received, ordinary wear and tear excepted, and in compliance with all Applicable
Laws and all instructions and

 

6



--------------------------------------------------------------------------------

recommendations as to the repair and maintenance of such item of Landlord’s
Personal Property issued at any time by the vendor and/or manufacturer thereof;
(ii) maintain conspicuously on any of Landlord’s Personal Property such labels,
plates, decals or other markings as Landlord may reasonably place thereon,
stating that Landlord is the owner of such Landlord’s Personal Property;
(iii) furnish to Landlord such information concerning the condition, location,
use and operation of Landlord’s Personal Property as Landlord reasonably may
request; (iv) make no additions, alterations, modifications or improvements to
any item of Landlord’s Personal Property without Landlord’s prior written
consent, which shall not be unreasonably withheld; (v) not, directly or
indirectly, create, incur or permit to exist any lien, encumbrance, mortgage,
pledge, attachment or security interest on or with respect to Landlord’s
Personal Property (except those of persons claiming by, through or under
Landlord); and (vi) use Landlord’s Personal Property solely in the conduct of
Tenant’s business and keep Landlord’s Personal Property in the Expansion
Premises.

(c) Disclaimer. TENANT ACKNOWLEDGES THAT LANDLORD IS NOT THE MANUFACTURER OR
SUPPLIER OF LANDLORD’S PERSONAL PROPERTY, NOR THE AGENT THEREOF, AND THAT
LANDLORD MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS TO ANY
MATTER WHATSOEVER IN CONNECTION WITH LANDLORD’S PERSONAL PROPERTY, INCLUDING
WITHOUT LIMITATION, THE MERCHANTABILITY OF LANDLORD’S PERSONAL PROPERTY, ITS
FITNESS FOR A PARTICULAR PURPOSE, ITS DESIGN OR CONDITION, ITS CAPACITY OR
DURABILITY, OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP IN THE MANUFACTURE OR
ASSEMBLY OF LANDLORD’S PERSONAL PROPERTY. Landlord is not responsible for any
repairs or service to Landlord’s Personal Property, defects therein or failures
in the operation thereof. For so long as Tenant performs each and all of its
obligations under this Lease, Tenant shall be the beneficiary of, and shall be
entitled to, all rights under any applicable manufacturer’s or vendor’s
warranties with respect to Landlord’s Personal Property, to the extent permitted
by law. If Landlord’s Personal Property does not operate as warranted, becomes
obsolete, or is unsatisfactory for any reason whatsoever, Tenant shall make all
claims on account thereof solely against the manufacturer or supplier and not
against Landlord, and Tenant shall nevertheless pay all Rent payable under this
Lease. Landlord shall have no liability in connection with or arising out of the
ownership, leasing, furnishing, performance or use of Landlord’s Personal
Property or, in any event, any special, indirect, incidental or consequential
damages of any character, including, without limitation, loss of use of
production facilities or equipment, loss of profits, property damage or lost
production, whether suffered by Tenant or any third party.

 

12. GENERAL PROVISIONS

(a) Ratification. Except as expressly amended hereby, the Original Lease shall
remain unmodified and in full force and effect. As modified hereby, the Original
Lease is hereby ratified and confirmed in all respects. In the event of any
inconsistencies between the terms of this Amendment and the Original Lease, the
terms of this Amendment shall prevail.

(b) Entire Agreement. The Original Lease as amended hereby constitutes the
entire understanding and agreement of the parties with respect to the subject
matter hereof, and all prior agreements, representations, and understandings
between the parties with respect to the subject

 

7



--------------------------------------------------------------------------------

matter hereof, whether oral or written, are or should be deemed to be null and
void, all of the foregoing having been merged into this Amendment. The parties
acknowledge that each party and/or its counsel have reviewed and revised this
Amendment, and agree that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Amendment.

(c) Successors Bound. Subject to any and all restrictions on assignments or
subleasing set forth in the Original Lease, this Amendment shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns with respect to the Lease.

(d) Authorization to Execute. Tenant represents and warrants that the individual
executing this Amendment on its behalf is duly authorized to execute and deliver
this Amendment in accordance with a duly adopted resolution or other applicable
authorization of said organization, and that this Amendment is binding upon said
organization in accordance with its terms.

(e) Applicable Law. This Amendment shall be governed by and construed under the
laws of the State of California, without giving effect to any principles of
conflicts of law that would result in the application of the laws of any other
jurisdiction.

(f) Amendments. This Amendment may be amended or modified only by an instrument
in writing signed by each of the parties.

(g) Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.

(h) Brokers. Landlord and Tenant each represents and warrants to the other party
that it has not authorized, retained or employed, or acted by implication to
authorize, retain or employ, any real estate broker or salesman to act for it or
on its behalf in connection with this Amendment so as to cause the other party
to be responsible for the payment of a brokerage commission, except for
Cassidy/Turley and LA Realty Partners. Landlord and Tenant shall each indemnify,
defend and hold the other party harmless from and against any and all claims by
any other real estate broker or salesman whom the indemnifying party authorized,
retained or employed, or acted by implication to authorize, retain or employ, to
act for the indemnifying party in connection with this Amendment.

(i) Effectiveness. The parties agree that the submission of a draft or copy of
this Amendment for review or signature by a party is not intended, nor shall it
constitute or be deemed, by either party to be an offer to enter into a legally
binding agreement with respect to the subject matter hereof and may not be
relied on for any legal or equitable rights or obligations. Any draft or
document submitted by Landlord or its agents to Tenant shall not constitute a
reservation of or option or offer in favor of Tenant. The parties shall be
legally bound with respect to the subject matter hereof pursuant to the terms of
this Amendment only if, as and when all the parties have executed and delivered
this Amendment to each other. Prior to the complete execution and delivery of
this Amendment by all parties, each party shall be free to negotiate the form
and terms of this Amendment in a manner acceptable to each party in its sole and
absolute

 

8



--------------------------------------------------------------------------------

discretion. The parties acknowledge and agree that the execution and delivery by
one party prior to the execution and delivery of this Amendment by the other
party shall be of no force and effect and shall in no way prejudice the party so
executing this Amendment or the party that has not executed this Amendment.

Remainder of Page Intentionally Blank

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to be
effective as of the date first above written.

 

LANDLORD:    TENANT:

DWF III GATEWAY, LLC,

a Delaware limited liability company

   PUMA BIOTECHNOLOGY, INC.,


a Delaware corporation

By:   

Divco West Real Estate Services, Inc.,

a Delaware limited liability company

Its Agent

   By:


Name:

Its:

  

/s/ Charles R. Eyler

Charles R. Eyler

Sr. Vice President, Finance

   By:   

/s/ James Teng

         Name:    James Teng          Its:    Managing Director      

 

10



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

This Exhibit A is intended only to show the general layout of Expansion Premises
as of the date of this Amendment. The depiction of interior windows, cubicles,
modules, furniture and equipment in this Exhibit is for illustrative purposes
only, but does not mean that such items exist. Landlord is not required to
provide, install or construct any such items. It does not in any way supersede
any of Landlord’s rights set forth in the Lease with respect to arrangements
and/or locations of public parts of the Building and changes in such
arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

LOGO [g733498bmpic001.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Exhibit B forms a part of that certain First Amendment to Lease (the
“Amendment”) by and between DWF III GATEWAY, LLC, a Delaware limited liability
company, as Landlord, and PUMA BIOTECHNOLOGY, INC., a Delaware corporation, as
Tenant, to which this Exhibit is attached. If there is any conflict between this
Exhibit and the Amendment regarding the construction of the Tenant Improvements
(hereinafter defined), this Exhibit shall govern.

1. Defined Terms. All defined terms referred to in this Exhibit shall have the
same meaning as defined in Amendment, except where expressly defined to the
contrary.

2. Construction of the Tenant Improvements. Landlord shall construct the Tenant
Improvements in accordance with this exhibit and the construction contract to be
executed by Landlord and its contractor(s). The construction contract for
constructing the Tenant Improvements and the contractor(s) to perform the work
shall be approved and/or selected, as the case may be, by Landlord at its sole
and absolute discretion without the consent of Tenant.

3. Additional Definitions. Each of the following terms shall have the following
meaning:

“Construction Budget”- An estimate of the Construction Costs for the Tenant
Improvements prepared by Landlord after or in connection with the preparation of
the Construction Plans.

“Construction Costs”- All costs and expenses approved by Landlord to construct
the Tenant Improvements, including all fees and expenses for:

(1) architects, engineers and consultants in the preparation of the Preliminary
Plans, Construction Plans, including mechanical, electrical, plumbing and
structural drawings and of all other aspects of the Construction Plans, and for
processing governmental applications and applications for payment, observing
construction of the work;

(2) surveys, reports, environmental and other tests and investigations of the
site and any improvements thereon;

(3) labor, materials, equipment and fixtures supplied by the general contractor,
its subcontractors and/or materialmen;

(4) the furnishing and installation of all heating, ventilation and air
conditioning duct work, terminal boxes, distributing defusers and accessories
required for completing the heating, ventilation and air-conditioning system in
the Expansion Premises, including costs of meter and key control for after-hour
usage, if required by Landlord;

(5) all electrical circuits, wiring, lighting fixtures, and tube outlets
furnished and installed throughout the Expansion Premises, including costs of
meter;

(6) all window and floor coverings in the Expansion Premises;

(7) all fire and life safety control systems, such as fire walls, sprinklers and
fire alarms, including piping, wiring and accessories installed within the
Building;

 

B-2



--------------------------------------------------------------------------------

(8) all plumbing, fixtures, pipes and accessories installed within the Building;

(9) fees charged by the city and/or county where the Building is located
(including, without limitation, fees for building permits and approvals and plan
checks) required for the work in the Building;

(10) supervision and administration expense, including the Construction
Management Fee (hereafter defined) payable to Landlord’s agent and property
manager and/or representative;

(11) all taxes, fees, charges and levies by governmental and quasi-governmental
agencies for authorization, approvals, licenses and permits; and all sales, use
and excise taxes for the materials supplied and services rendered in connection
with the installation and construction of the Tenant Improvements; and

(12) all costs and expenses incurred to comply with all Applicable Laws of any
governmental authority for any work at the Project in order to construct the
Tenant Improvements.

The term Construction Costs under this Exhibit shall not include (i) any fees,
costs, expenses, compensation or other consideration payable to Tenant, or any
of its officers, directors, employees or affiliates, or (ii) except as otherwise
expressly provided herein, the cost of any of Tenant’s furniture, artifacts,
trade fixtures, telephone and computer systems and related facilities, or
equipment. Except as otherwise expressly provided herein, any fees or costs
referred to in clauses (i) or (ii) above shall be paid by Tenant without resort
to Landlord’s Allowance.

“Construction Plans” - The complete plans and specifications for the
construction of the Tenant Improvements consisting of all architectural,
engineering, mechanical and electrical drawings and specifications which are
required to obtain all building permits, licenses and certificates from the
applicable governmental authority(ies) for the construction of the Tenant
Improvements. The Construction Plans shall be prepared by duly licensed and/or
registered architectural and/or engineering professionals selected by Landlord
in its sole and absolute discretion, and in all respects shall be in substantial
compliance with all applicable laws, rules, regulations, building codes for the
city and county where the Building is located.

“Force Majeure Delays” - Any delay, other than a Tenant Delay, by Landlord in
completing the Tenant Improvements by the Estimated Expansion Date set forth in
the Amendment by reason of (i) any strike, lockout or other labor trouble or
industrial disturbance (whether or not on the part of the employees of either
party hereto), (ii) governmental preemption of priorities or other controls in
connection with a national or other public emergency, civil disturbance, riot,
war, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, or (iii) shortages of fuel, materials,
supplies or labor, (iv) lightning, earthquake, fire, storm, tornado, flood,
washout explosion, inclement weather or any other similar industry-wide or
Building-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control. The time for performance of any obligation of Landlord to construct
Landlord’s Work under this Work Letter or the Amendment shall be extended at
Landlord’s election by the period of any delay caused by any of the foregoing
events. Landlord shall notify Tenant of any Force Majeure Delay within five
(5) days after Landlord’s receipt of notice from Landlord’s contractor of the
Force Majeure Delay or when Landlord otherwise has received actual knowledge of
the Force Majeure Delay; provided, however, that if Landlord does not notify
Tenant of the Force Majeure Delay within such five (5) day period, then the
Force Majeure Delay shall not be deemed to have commenced until Landlord
notifies Tenant of the Force Majeure Delay.

 

B-3



--------------------------------------------------------------------------------

“Landlord’s Allowance” - The amount of $178,800.00 to be paid by Landlord for
the Construction Costs for the Tenant Improvements, which sum shall be paid
directly to the contracting parties entitled to payment. Any unused portion of
Landlord’s Allowance for the Tenant Improvements shall remain the property of
Landlord, and Tenant shall have no interest in said funds. Notwithstanding the
foregoing, following completion of the Tenant Improvements, in the event a
portion of Landlord’s Allowance remains unused, then up to $12,000.00 of such
unused Landlord’s Allowance may be utilized by Tenant for moving expenses or
telecommunications or other cabling in the Temporary Space and in the Expansion
Premises and in connecting the same to the Original Premises; provided, however
that any additional unused portion shall be forfeited by Tenant and retained by
Landlord. If Tenant is permitted and has elected to use a portion of Landlord’s
Allowance for cabling and/or moving costs as provided above, then the payment of
such portion of Landlord’s Allowance shall be made by Landlord within thirty
(30) days after Landlord’s receipt of written request from Tenant, together with
reasonable supporting documentation of such costs; provided that such funds have
not already been advanced or allocated as part of the Landlord’s Allowance for
the Tenant Improvements.

“Substantial Completion,” “Substantially Complete,” “Substantially Completed” -
The terms Substantial Completion, Substantially Completed and Substantially
Complete shall mean when Landlord has delivered to Tenant a written notice
stating that the Tenant Improvements have been Substantially Completed
substantially in accordance with the Construction Plans, except “punch list”
items which may be completed without materially impairing Tenant’s use of
substantially all of the Expansion Premises and Tenant has been tendered
continuous and uninterrupted access to the Premises, or the date the foregoing
would have occurred but for Tenant Delays.

“Tenant Delay” - Any delay incurred by Landlord in the completion of the Tenant
Improvements due to (i) a delay by Tenant, or by any person employed or engaged
by Tenant, in approving or delivering to Landlord any plans, schedules or
Information, including, without limitation, the Preliminary Plans and the
Construction Plans beyond the applicable time period set forth in this Exhibit,
if any; (ii) a delay in the performance of work in the Expansion Premises by
Tenant or any person employed by Tenant; (iii) any changes requested by Tenant
in or to previously approved work or in the Construction Plans; (iv) requests
for materials and finishes which are not readily available (provided that Tenant
is notified of the same at or immediately after the time of such request),
and/or delays in delivery of any materials specified by Tenant through change
orders; (v) the failure of Tenant to pay as and when due under this Exhibit all
Construction Costs and other costs and expenses to construct the Tenant
Improvements in excess of Landlord’s Allowance; or (vi) interference by Tenant
or any of Tenant’s Parties with the construction of the Tenant Improvements.
Landlord shall notify Tenant of any Tenant Delay within five (5) business days
after Landlord’s receipt of notice from Landlord’s contractor of the Tenant
Delay or when Landlord otherwise has received actual knowledge of the Tenant
Delay; provided, however, that if Landlord does not notify Tenant of the Tenant
Delay within such five (5) business day period, then the Tenant Delay shall not
be deemed to have commenced until Landlord notifies Tenant of the Tenant Delay.

“Tenant Improvements” - The improvements to be installed by Landlord in the
Expansion Premises substantially in accordance with the Construction Plans.

4. Preparation of Preliminary Plans and Construction Plans.

4.1 Preliminary Plans. No later than June 15, 2014, Tenant shall submit to
Landlord or its architect or designer all information, including occupancy
requirements for the Tenant Improvements

 

B-4



--------------------------------------------------------------------------------

in the Premises, necessary to enable the architect, designer or contractor to
prepare a preliminary plans for the Tenant Improvements containing all demising
walls, corridors, entrances, exits, doors, interior partitions, and the
locations of all offices, conference rooms, and other rooms and layout, all of
which shall be typical interior office improvements (the “Information”).
Landlord shall be entitled to rely upon all Information, plans, drawings and
information supplied by or for Tenant in preparing the preliminary plans. By the
later of (a) June 19, 2014 or (b) within five (5) days after receipt of the
preliminary plans, Tenant shall notify Landlord in writing that (i) Tenant has
approved such preliminary plans, which approval shall not be unreasonably
withheld, conditioned or delayed; or (ii) Tenant disapproves such preliminary
plans, including the particular instances specified by Tenant in such notice
(and the specific changes requested by Tenant), but such disapproval shall
constitute a Tenant Delay unless the preliminary plans are inconsistent with the
Information. Tenant shall not unreasonably withhold its approval to the
preliminary plans. The failure of Tenant to provide such written notice within
said five (5) day period shall be deemed as approval by Tenant of such
preliminary plans. The preliminary plans approved by the parties as provided
above shall be referred to as the “Preliminary Plans.”

4.2 Construction Plans. After approval of the Preliminary Plans, Landlord shall
cause to be prepared Construction Plans for the construction of the Tenant
Improvements and deliver the same to Tenant as soon as reasonably possible.
Within five (5) days after receipt of the Construction Plans, Tenant shall
notify Landlord in writing that (i) Tenant approved the Construction Plans,
which approval shall not be unreasonably withheld, conditioned or delayed; or
(ii) Tenant disapproves the Construction Plans, including the particular
instances specified by Tenant in such notice (and the specific changes requested
by Tenant), but such disapproval shall constitute a Tenant Delay unless the
Construction Plans are inconsistent with the Preliminary Plans. The failure of
Tenant to provide such written notice within said five (5) day period shall be
deemed as approval by Tenant of such plans.

5. Approval of the Construction Budget. After approval of the Construction Plans
by Landlord and Tenant as provided above, Landlord shall prepare the
Construction Budget for the Construction Costs and shall deliver a copy of such
Construction Budget to Tenant. The Construction Budget shall not be subject to
the prior written approval of Tenant, unless the estimated Construction Costs
exceed the amount of Landlord’s Allowance. If the Construction Budget reflects
Construction Costs in excess of Landlord’s Allowance, it shall be subject to
Tenant’s review and approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant shall notify Landlord in writing within five
(5) days after receipt of the Construction Budget that (a) Tenant approves the
Construction Budget, or (b) that Tenant disapproves of the Construction Budget
because it varies from the Construction Plans or contains details or items not
specifically addressed in the Construction Plans. The failure of Tenant to
provide such written notice within said five (5) day period shall be deemed an
approval by Tenant.

6. Building Permits. After approval by Landlord and Tenant of the Construction
Plans and Construction Budget as provided above, Landlord or its contractor
shall submit the Construction Plans to the appropriate governmental body for
plan checking and a building permit. Landlord, with Tenant’s cooperation, shall
cause to be made any change in the Construction Plans necessary to obtain the
building permit and to the extent the aggregate amount of the Construction Costs
exceeds the amount of Landlord’s Allowance, Tenant shall be responsible for such
additional costs, notwithstanding the amount previously specified in the
Construction Budget approved by Landlord and Tenant.

7. Changes. Any changes in the Construction Plans or Construction Budget,
including, without limitation, any changes required by any applicable law, rule,
regulation or ordinance, shall require the prior written consent of Landlord in
its reasonable discretion. Any changes requested by Tenant and approved by
Landlord shall be prepared by Landlord’s architect, engineer or contractor. The
cost of such changes, including the cost to revise the Construction Plans,
obtain any additional permits and construct any additional improvements required
as a result thereof, and the cost for materials and labor, and all

 

B-5



--------------------------------------------------------------------------------

other additional costs incurred by Landlord from resulting delays in completing
the Tenant Improvements, shall be paid out of Landlord’s Allowance (only to the
extent funds are available and not committed for payment of other Construction
Costs). If such costs for changes exceed the Landlord’s Allowance, such excess
costs shall be paid by Tenant, at its sole cost and expense, to Landlord within
ten (10) days after Tenant’s receipt of notice from Landlord, together with
reasonable supporting documents reflecting such increased costs. If Landlord
does not receive such payment within said ten (10) day period, Landlord shall
have the right, in addition to any other rights or remedies available under the
Lease, at law or in equity, to (i) discontinue all or any portion of the work
until it receives said payment; (ii) proceed with the other work not affected by
such change until such payment is received; (iii) proceed with the work
contemplated with such change; or (iv) proceed with the work without making such
change; in which case the commencement or completion of such work shall not be
deemed a waiver of Tenant’s obligation to pay for same or any additional costs
or expenses incurred as a result thereof. The cost of a change order incurred as
a result thereof shall be determined by Landlord’s architect, which
determination shall be binding upon the parties.

8. Payment. Landlord shall pay for the Construction Costs for the Tenant
Improvements, not to exceed the amount of Landlord’s Allowance. Tenant
acknowledges and agrees that it shall be responsible for payment of all
Construction Costs in excess of Landlord’s Allowance and shall pay to Landlord
within thirty (30) days after request from Landlord the amount of such excess
Construction Costs.

9. Construction Management Fee. Landlord, or an agent of Landlord, shall provide
project management services in connection with the construction of the Tenant
Improvements. Such project management services shall be performed, at Tenant’s
cost, for a fee (the “Construction Management Fee”) equal to three percent
(3%) of the amount of the Construction Costs for the Tenant Improvements, but in
no event more than $3,500.00. Landlord shall be entitled to use the Landlord’s
Allowance for payment of such Construction Management Fee on a monthly basis. If
there are insufficient funds available in Landlord’s Allowance to pay for the
Construction Management Fee, Tenant shall pay for the fee within ten (10) days
after request by Landlord.

10. Access. From and after the mutual execution and delivery of the Amendment,
Landlord and Landlord’s employees, agents and contractors shall be granted
access to the Original Premises at reasonable times to the extent necessary in
connection with the construction of the Tenant Improvements within the Expansion
Premises. Landlord shall use commercially reasonable efforts to minimize
disruption to the use of the Original Premises during the construction of the
Tenant Improvements. Tenant acknowledges that during construction of the Tenant
Improvements that the areas of the Original Premises then being occupied by
Tenant may not be separated from the work being performed by Landlord and
Landlord’s contractors and that, as a result of Landlord’s construction of the
Tenant Improvements, there may be construction noise, dust and related
inconveniences to Tenant’s use of the Original Premises. Tenant hereby
acknowledges and agrees that it shall not be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Original Premises by Landlord and Landlord’s employees, agents and contractors
nor their activities within the Original Premises in connection with
construction of the Tenant Improvements. Tenant hereby acknowledges and agrees
that neither the access to the Original Premises by Landlord and Landlord’s
employees, agents and contractors nor their activities within the Original
Premises in connection with construction of the Tenant Improvements shall
constitute nor be deemed to constitute a denial of Tenant’s access to, or
interference with Tenant’s use of, the Premises nor shall either constitute
grounds for an abatement of Rent payable under the Lease.

11. Tenant’s Representative. Tenant hereby authorizes Charles Eyler located at
Puma Biotechnology, Inc., 10880 Wilshire Blvd., Suite 1250, Los Angeles, CA
90024, as Tenant’s representative to act on its behalf and represents its
interests with respect to the construction of Tenant Improvements, and to make
decisions binding upon Tenant with respect to such matters.

 

B-6



--------------------------------------------------------------------------------

12. Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Exhibit, if an event of default (beyond all
applicable notice and cure periods) by Tenant under the Lease or this Exhibit,
has occurred at any time on or before the Substantial Completion of the Tenant
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease and/or this Exhibit, Landlord shall have the
right to cease the construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in the Substantial Completion of the
Tenant Improvements caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Exhibit shall be forgiven until
such time as such default is cured pursuant to the terms of the Lease.

.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

EXPANSION DATE MEMORANDUM

This Expansion Date Memorandum is dated as of                     ,
20        between DWF III GATEWAY, LLC, a Delaware limited liability company
(“Landlord”), and PUMA BIOTECHNOLOGY, INC., a Delaware corporation (“Tenant”),
who entered into a First Amendment to Lease dated for reference purposes as of
April    , 2014 covering certain Expansion Premises known as Suite 250 in the
701 Gateway Project (the “First Amendment”). All capitalized terms, if not
defined herein, shall be defined as they are defined in the First Amendment.

The parties hereby agree that                     , 20        is the “Expansion
Date” of the First Amendment.

 

LANDLORD:       TENANT:

DWF III GATEWAY, LLC,

a Delaware limited liability company

     

PUMA BIOTECHNOLOGY, INC.,

a Delaware corporation

By:    Divco West Real Estate Services, Inc.,       By:   

 

   a Delaware limited liability company       Name:   

 

   Its Agent       Its:   

 

   By:   

 

            Name:   

 

            Its:   

 

        

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

OUTLINE OF THE TEMPORARY SPACE

Exhibit D is intended only to show the general layout of the Temporary Space.
The depiction of interior windows, cubicles, modules, furniture and equipment in
this Exhibit is for illustrative purposes only, but does not mean that such
items exist. Landlord is not required to provide, install or construct any such
items. It does not in any way supersede any of Landlord’s rights set forth in
the Lease with respect to arrangements and/or locations of public parts of the
Building. It is not to be scaled; any measurements or distances shown should be
taken as approximate. The inclusion of elevators, stairways electrical and
mechanical closets, and other similar facilities for the benefit of occupants of
the Building does not mean such items are part of the Temporary Space.

 

LOGO [g733498imag2.jpg]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TEMPORARY SPACE FURNITURE

 

Quantity

  

Description

30    desk chairs 2    smaller desk chairs 2    conference tables 14    small
office chairs (square) 4    lobby sofa chairs 1    lobby table 5    stools with
table 3    round office tables 20    cubicles 11    office desks



--------------------------------------------------------------------------------

EXHIBIT F

LANDLORD’S PERSONAL PROPERTY

 

Quantity

  

Description

75

   L-shapes workstations

2

   Half workstation

19

   2-Drawer lateral file

73

   Storage, Box, Box, File Unit

57

   Pedestal File, File Unit

19

   5-Drawer Lateral File

3

   Storage cabinet (under desk)

9

   30x60 Wood Desk w/ Chrome Leg

4

   Bullnose Conference Table

9

   Credenza unit w/ Overhead

3

   Rectangular light maple conference table with wood base

2

   Oval maple conference table with metal base

1

   Large oval laminate conference table (Board Room)

1

   Large rectangular laminate conference table (Board Room)

2

   Oval Glass top coffee table

1

   Circular Reception Desk

1

   Sofa seating

1

   Bench seating

53

   Desk Lamps

65

   Chairs